United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3295
                        ___________________________

   Michael A. Hoelscher; Theresa Hoelscher; C. M. Hoelscher, by Next Friend,
                          Theresa Hoelscher, a Minor

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

 Miller's First Insurance Co.; Miller’s Classified Insurance Co.; George S. Milnor,
 President and CEO, Individually and Corporate Capacity; John M. Huff, Division
 Director, Consumer Affairs, State of Missouri Department of Insurance, Financial
Institution and Professional Registration, Consumer Affairs Division; Matt Barton,
 Director, Consumer Affairs, State of Missouri Department of Insurance, Financial
  Institution and Professional Registration, Consumer Affairs Division; Carol A.
      Harden, Consumer Service Coordinator, State of Missouri Department of
 Insurance, Financial Institution and Professional Registration, Consumer Affairs
  Division; Mike Haymart; G & C Adjusting Services LLC; Wayne Bernskoetter;
  Wayne Bernskoetter Constructions; Victor R. Sapp; Sapp Home Pro, Inc.; Jude
                  Markway; Jude Markway Construction; Jeff Sapp

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                            Submitted: March 23, 2015
                              Filed: March 31, 2015
                                  [Unpublished]
                                  ____________
Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                         _____________

PER CURIAM.

       Michael Hoelscher, Theresa Hoelscher, and C. M. Hoelscher, by Next Friend,
Theresa Hoelscher (the Hoelschers) appeal the district court’s1 dismissal of their civil
complaint. Upon careful de novo review, we conclude that the Hoelschers’ claims
were time-barred, and that dismissal was therefore proper. See Fullington v. Pfizer,
Inc., 720 F.3d 739, 744, 747 (8th Cir. 2013) (standard of review; appellate court may
affirm dismissal on any basis supported by record); cf. Gross v. United States, 676
F.2d 295, 300 (8th Cir. 1982) (statute of limitations for continuing tort generally runs
from date of last tortious act). We further conclude that the district court did not
abuse its discretion in denying the Hoelschers post-judgment relief. See Miller v.
Baker Implement Co., 439 F.3d 407, 414 (8th Cir. 2006) (standard of review).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________




       1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-